Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 18 have been considered but are moot because the arguments relate to newly amended claim limitations for which new grounds of rejection based upon Sato in view of Chen are provided where the applicant’s arguments relate only to the reference Sato alone. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Independent claims 1, 17 and 18, as amended, recite 
“selecting an image from the obtained plurality of frame images based on the specified brightness of the target image, and the specified cycle, similarity between a feature reflecting brightness of the selected image and a feature reflecting brightness of the target image being equal to or larger than a threshold value”
This amendment to the claims indicates selecting an image based on the brightness of the target image and the specified cycle. The amendment then includes a comma, with no transitional phrase, and requires a comparison between the brightness of a feature of the selected image and the target image. It is unclear from the claim whether this comparison occurs as part of the process of selecting the image or after the image is selected. That the comparison requires an already selected image suggests that the comparison occurs after the selection, but then it is unclear what determination is made as the result of the comparison of the feature brightness as there is no conditional clause following the requirement for a comparison. It is unclear both what the inputs to and the outcome of the claimed comparison are, therefore the meets and bounds of the claims are unclear.  The examiner will interpret the claims as best understood in light of the specification for the purposes of examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 3, 6, 8, 10-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (2009/0028424) in view of Chen et al (20180048894).

In regard to claim 1 An image processing apparatus (Sato Fig. 19) comprising:
one or more memories storing instructions and one or more processors (Sato par. 74 and 235 note program executed by a computer, which inherently includes a memory and a processor in order to execute a program) that execute the instructions to:
obtain a movie including a plurality of frame images for a predetermined imaging range, the plurality of frame images including a target image including an object, wherein the brightness of the plurality of frame images included in the movie varies at a cycle (Sato par. 206 note obtaining a plurality of images as shown in Fig. 28(a), 28 (c), and 28(d) which is a target image including an object OB1, further note Figs 25-26 and pars. 194 and 204-206 note fluorescent lamp illumination which varies at a cycle );
specify brightness of the obtained target image (Sato par. 207 note determines the current light source environment for image 28(d) in order to perform illumination matching);
specify the cycle at which the brightness of the plurality of frame images included in the movie varies (Sato Figs 21-27 showing variation in the luminance, also note par. 206 determining the blinking frequency of the light source). 
select an image from the obtained plurality of frame images based on the specified brightness of the target image and the specified cycle, (Sato pars 202-205 note par. 203 determining an all sky image L1 and a direct sunlight image L2, the all sky image is based on the unvarying brightness of the light 
obtain a background image using the selected image (Sato pars 202-205 and 207 note using the selected L1 and L2 images and a determined mixing ratio to generate a background image that matches the illumination conditions of the target image 28(d)); and
determine a region of the object in the target image based on the background image (Sato Fig. 28 and pars 206-207 note detected moving object 28(f)). 
It is noted that Sato does not disclose details of comparing the brightness of a feature of a selected image and a target image. However, Chen discloses obtaining a background image using an image selected based on a similarity between a feature reflecting brightness of a selected image and a feature reflecting brightness of a target image being equal to or larger than a threshold (Chen Fig. 6 and pars 98-103 particularly note par. 102 determining that a frame level lighting change has not occurred when a similarity between luminance histograms (feature reflecting brightness), of a selected background image and a current image is above a threshold and not performing lighting compensation on the background image). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a brightness comparison of selected and target images as taught by Chen in the invention of Sato to determine whether or not to compensate for large variations in lighting conditions as suggested by Chen (Chen par. 117). 

	In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Sato further discloses that the feature amount reflecting brightness is pixel value distribution in an image or spatial frequency distribution in an image (Sato par. 206 note determining brightness based on the pixel values of several pixels of the image (pixel value distribution) as shown in Fig. 28(b)).  

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Sato further discloses that a first frame image and a second frame image are selected from the plurality of frame images as the selected images and the plurality of frame images includes one or more unselected frame images between the first frame image and the second frame image (Sato Fig. 28 and pars 206-208 note using only the High-SN frames, fig 28(c) for the generation of the synthetic background image, also note par. 207 that the synthetic image is a mix of these High-SN input images and thus requires selection of at least two of the images). 

	In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Sato the movie contains flicker, and brightness of the movie periodically varies at a predetermined cycle due to the flicker (Sato par. 204-206 note fluorescent light source which includes a periodic ‘blinking’ frequency). 

	In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Sato further discloses that the predetermined cycle is determined based on a feature amount reflecting brightness of the frame image (Sato par. 206 note determining the blinking frequency based on the pixel values of points m and n (feature amounts)). 

	In regard to claim 11 refer to the statements made in the rejection of claim 10 above. Sato further discloses that the predetermined cycle is determined through a frequency analysis on a feature amount reflecting brightness of the frame image in a time direction (Sato par. 206 note FFT analysis of temporal luminance variations). 



In regard to claim 14 refer to the statements made in the rejection of claim 1 above. It is further noted that Sato does not disclose details of a variation determination. However Chen discloses a background subtraction process including:
determine whether a brightness variation amount of the movie in a time direction exceeds a threshold value or not (Chen Fig. 6 and par 102 note frame level lighting condition change step 606 which determines if the brightness variation is greater than (small variation) or less than (large variation) a similarity threshold); and
obtain a background image which is obtained using an image selected from the plurality of frame images independently of the brightness of the target image (Chen pars. 98 and 103 note performing frame level lighting condition compensation on the background image using the current frame); and
wherein in response to the variation amount exceeding a threshold value, the region of the object is determined based on the background image obtained using the image selected based on the specified brightness of the target image and in response to the variation amount not exceeding the threshold value,  the region of the object is determined based on the background image obtained using the image selected independently of the brightness of the target image (Chen par. 98 note performing 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage including a variation determination as taught by Chen in the invention of Sato in order to compensate for large changes in lighting conditions as suggested by Chen (Chen par. 117). 

In regard to claim 15 refer to the statements made in the rejection of claim 1 above. Sato further discloses that the background image is obtained by processing the selected image with an intermediate value filter (Sato pars 202-203 note venerating a synthesized image by selecting an intermediate value between the non-varying and rapidly varying luminance values, hence an intermediate filter), and
the region of the object is determined based on calculating a difference between the target image and the background image (Sat par. 207 not using the synthesized background image to detect moving objects). 

Claims 17 and 18 describe an image processing method, and a computer readable medium including a program to cause a processor to execute a method substantially corresponding to the operations of the apparatus of claim 1. Refer to the statements made in regard to claim 1 for the rejection of claims 17 and 18 which will not be repeated here for brevity. Sato further discloses a computer readable medium including a program to cause a processor to implement the steps of the apparatus of claim 1 (Sato par. 74). 

s 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Chen and in further view of Taylor (2012/0249802).
In regard to claim 13 refer to the statements made in the rejection of claim 1 above. Sato discloses determining a predetermined cycle as noted in the rejection of claim 1 above. It is noted that Sato does not disclose plural image capturing apparatuses and verifying the measurement results of a first apparatus using a second apparatus. However, Taylor discloses a plurality of image capturing apparatuses including a first obtaining unit to obtain movie to measure a scene characteristic, and a second obtaining unit to verify a determination of the measurement of the first image capturing apparatus in view of a measurement by a second image capturing apparatus (Taylor pars 40-42 note various methods for camera b to determine a distance to camera A and vice versa, then cameras A and B reach a consensus (verification) regarding the measured value). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including plural image capturing apparatuses as taught by Taylor in the invention of Sato and Chen and to include verification between the image capturing apparatuses of measurements such as the periodic cycle of Taylor in order to gain the advantage of stereoscopic viewing and consensus measurements as suggested by Taylor (Taylor pars 42-43). 

	In regard to claim 16 refer to the statements made in the rejection of claim 1 above. Sato further discloses obtaining object in target images containing the object, obtaining background images for each of the captured images and a determining regions of the object as noted in the rejection of claim 1 above. It is noted that Sato does not disclose a plurality of image capturing apparatuses. However Taylor discloses a camera system including a plurality of image capturing apparatuses which determine a background image and perform region determination of the object in each of the images captured by the plurality of image capturing apparatuses (Taylor Fig. 5 and pars 96-97 note monitoring 
the image processing apparatus further comprises estimating, a three-dimensional location and shape of the object based on the determined regions of the object (Taylor pars 96-100 note determining the current position and past trajectories of tracked objects, also note par. 115 note the shape of the object its represented by connected clusters of pixels with the same feature vectors). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a plurality of image capturing apparatuses as suggested by Taylor in the invention of Sato and Chen in order to perform object tracking as suggested by Taylor (Taylor par. 96). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423